Citation Nr: 1202830	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral knees and left ankle prior to December 17, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee on and after December 17, 2009.

4.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee on and after December 17, 2009.

5.  Entitlement to an initial rating in excess of 20 percent for left ankle sprain on and after December 17, 2009.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Waco, Texas, which granted service connection for cervical spine degenerative disc disease, rated as 10 percent disabling, and for degenerative joint disease of the bilateral knees and left ankle, with the knees and left ankle compensated together under a single 10 percent rating.  

During the pendency of the appeal, separate compensable ratings were granted in an April 2010 rating decision for the bilateral knees and left ankle, effective December 17, 2009.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  These ratings remain on appeal.


FINDINGS OF FACT

1.  The Veteran's cervical spine degenerative disc disease has not been productive of ankylosis, muscle spasm, guarding or localized tenderness, forward flexion restricted to 30 degrees or less, combined range of motion of 170 degrees or less, neurological complications, or incapacitating episodes at any time during the period on appeal.  

2.  The Veteran was service-connected for DJD of multiple major joints without limitation of knee flexion to 45 degrees, knee extension to5 degrees or moderate ankle limitation of motion, without objective indications of limitation of motion attributable to DJD, without incapacitating exacerbations, ankylosis of any joint, genu recurvatum, tibia or fibula impairment, and without ankle fracture, surgery residuals or malunion prior to December 17, 2009.

3.  The Veteran had locking, effusion, pain and give way of the right knee attributed to a torn medial meniscus of the right knee as of August 13, 2007. 

4.  The Veteran's left knee chondromalacia patella and DJD have been productive of flexion limited to 120 degrees, extension limited to 0 degrees, with painful motion and asymptomatic cartilage tears and without ligament instability, patellar subluxation, ankylosis, genu recurvatum, tibia or fibula impairment on and after December 17, 2009.  

5.  The Veteran's right knee chondromalacia patella and DJD have been productive of flexion limited to 120 degrees, extension limited to 0 degrees, with painful motion and without ligament instability, patellar subluxation, ankylosis, genu recurvatum, tibia or fibula impairment on and after December 17, 2009.  

6.  The Veteran's left ankle disability has not been productive of ankylosis on and after December 17, 2009.

7.  The schedular ratings for the Veteran's service-connected cervical spine, bilateral knee and left ankle disabilities are adequate for all periods on appeal.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for cervical spine degenerative disc disease on and after December 17, 2009 are not met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an initial evaluation greater than 10 percent for DJD of the bilateral knees and left ankle prior to December 17, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011); see Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  

3.  The criteria for an initial evaluation of 10 percent, but no higher, for a torn medial meniscus of the right knee are met as of August 13, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

4.  The criteria for an initial evaluation greater than 10 percent for left knee chondromalacia patella and degenerative joint disease on and after December 17, 2009 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5257, 5258 (2011).

5.  The criteria for an initial evaluation greater than 10 percent for right knee chondromalacia patella and degenerative joint disease on and after December 17, 2009 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5257, 5258 (2011).

6.  The criteria for an initial evaluation greater than 10 percent for left ankle degenerative joint disease and sprain on and after December 17, 2009 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5272 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to initial ratings in excess of 10 percent for the cervical spine disability and in excess of 10 percent for the bilateral knee and left ankle disabilities prior to December 17, 2009, and in excess of 10 percent for each knee and 20 percent for the left ankle on and after December 17, 2009.  For the reasons that follow, the Board concludes that increased initial ratings are not warranted, but a separate 10 percent evaluation for a torn medial meniscus of the right knee is warranted on and after August 13, 2007.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Cervical Spine Degenerative Disc Disease

The Veteran's cervical spine disability has been rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the Formula, a 10 percent rating is for application with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

The Veteran was seen for a pre-discharge January 2007 VA examination.  The Veteran had forward flexion to 35 degrees, extension to 45 degrees, left and right lateral flexion to 40 degrees, and left and right lateral rotation to 80 degrees.  The Veteran had endpoint pain in forward flexion and extension.  Muscle spasm, guarding, localized tenderness and vertebral body fracture were not found.  The Veteran's combined range of motion was 320 degrees.

The Veteran's service treatment records do not contain applicable range of motion testing between January 2007 and the Veteran's March 2007 discharge.  The Veteran was seen for a September 2006 separation from service physical examination.  The report of this examination does not include range of motion results.  The Veteran's service treatment records also do not reflect muscle spasm, guarding, localized tenderness, or vertebral body fracture.   

The Veteran was seen for VA treatment in August 2007.  The Veteran had complaints of radiating pain in his neck.  The Veteran was noted to have pain in forward flexion, but a range of motion measurement by goniometer was not recorded.  

The Veteran's VA treatment records do not include significant evaluation.  The Veteran was seen for VA treatment in June 2008.  The Veteran had complaints of neck pain.  No relevant findings were entered.  

The Veteran was seen for a July 2008 VA examination.  The Veteran reported that he worked a sedentary job with the Social Security Administration and that his cervical spine disability did not interfere with his employment.  The Veteran had forward flexion to 40 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, and left lateral rotation to 70 and right to 80 degrees.  The Veteran had upper thoracic pain when at the extremes of the lateral flexion and rotation tests.  The Veteran had endpoint pain in forward flexion.  Muscle spasm, guarding, localized tenderness and vertebral body fracture were not found.  The Veteran's combined range of motion was 260 degrees.

At the Veteran's December 2009 VA examination, the Veteran had forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  Thus, the Veteran's range of motion was normal.  Muscle spasm, guarding, localized tenderness and vertebral body fracture were not found.  

The Board finds that the Veteran does not have forward cervical flexion limited to 30 degrees or less, combined range of motion of the cervical spine not greater than 170 degrees, ankylosis, muscle spasm, guarding, localized tenderness or vertebral body fracture.  The Board concludes that a higher rating under the General Ratings Formula is not warranted.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  The Veteran's service records indicate that he developed paresthesias, including numbness in his hands and feet, in February 2006 following surgery for hypothyroidism.  He was found to be neurologically intact on repeated physical examinations.  There is no indication from his service treatment records that he has neurological complications as a result of his service-connected degenerative disc disease of the cervical spine.  The January 2007 VA examination does not include record of testing for neurological complications.  The Veteran was evaluated during service for complaints of tingling in his upper and lower extremities.  Tingling in the right index finger was thought to be related to carpal tunnel syndrome.  An October 2006 neurological evaluation did not reveal any disorders which could account for his lower extremity complaints.  The Veteran failed to follow-up with a nerve conduction study.  At the Veteran's July 2008 VA examination, there were no signs or symptoms of cervical radiculopathy or myelopathy.  At the Veteran's December 2009 VA examination, the Veteran denied numbness or weakness.  Muscle strength was 5/5 in all tested groups.  Sensation was intact to sharp/dull testing.  Reflexes were 1+ in the upper extremities and at the knee level in both knees and absent at the ankle levels.  While there is mention of diminished reflexes, the examiner stated that the Veteran did not have radiculopathy associated with the Veteran's cervical spine disability.  The Board finds that the Veteran has no associated objective neurological complications of the service-connected cervical spine disability.

The Veteran has been diagnosed with degenerative disc syndrome as a part of his service-connected disability.  Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The Veteran was evaluated at January 2007, July 2008 and December 2009 VA examinations.  On each occasion, the Veteran did not report incapacitating episodes.  The Veteran's service, VA and private treatment records do not reflect physician prescribed bed-rest for the cervical disc disability.  As a result of the foregoing, the Board finds that the Veteran has had no incapacitating episodes.  A rating under the alternative ratings formula for intervertebral disc disease is not warranted.

The Board has also considered whether a higher rating is warranted based on the rule of DeLuca.  The Veteran had pain on extremes of motion in his VA examinations and the range of motion used in the evaluation above already includes the additional functional loss due to pain.  In essence, the painful motion limits the Veteran to the above disability picture and no further.  Thus, a grant of an increased rating is not warranted under DeLuca.  

The Board has considered the possibility of staged ratings.  None of the above evaluations individually meet the criteria for a rating in excess of 10 percent.  The Board, however, concludes that the criteria for an initial rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Combined Rating for Bilateral Knees and Left Ankle Prior to December 17, 2009

The Veteran was diagnosed as having degenerative joint disease (DJD) of the left ankle, right and left knee at the January 2007 VA pre-discharge examination.  The RO assigned a single, 10 percent combined disability rating under DC 5003 for degenerative arthritis for the bilateral knees and left ankle prior to December 17, 2009.  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  X-ray findings of involvement of two or more major joints warrants a 10 percent rating.  Id.  A separate, minimum 10 percent rating is warranted for each major joint or group which is affected by painful motion under DC 5003.  See Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  A single rating for the knees and left ankle would not be warranted if more than one was found to have painful motion.  Thus, the Board will consider whether painful motion existed prior to December 17, 2009, for each of the joints in question.  The Veteran filed his claim prior to separation from service and the effective date of service connection is the date following separation.  Rating requires evaluation of both range of motion and painful motion.  The Board will present the evidence first.

The Veteran was seen in March 2004 during service with left ankle discomfort.  The Veteran reported diffuse, nonradiating, intermittent, moderate discomfort.  He reported associated symptoms of instability and weakness.  The Veteran had a six to nine month history, with swelling initially.  After receiving anti-inflammatory medication, the swelling ceased.  The Veteran reported continued daily episodes of pain with walking or running.  These episodes occurred at least once a day with walking and always with running.  The Veteran reported relief of symptoms with resting 20 minutes.  Scans were ordered, which occurred in June 2004.  In June 2004, the Veteran reported some pain in his left ankle and some swelling.  The Veteran had no mechanical complaints, such as locking or give way.  The Veteran repeated that running would provoke symptoms.  The Veteran reported "very few symptoms with normal activities of daily living."  The Veteran had no significant swelling.  His range of motion was described as "fine."  He had no instability, but did have mild crepitus with varus and valgus stress. X-rays revealed early osteophyte formation and degeneration.  

The Veteran was seen for right knee complaints in October 2005 during service.  The Veteran complained of diffuse joint pain, particularly in the right knee.  The Veteran reported no locking or swelling of the right knee.  Past left knee swelling was noted.  On physical examination, the Veteran had normal musculoskeletal findings in the lower extremities.  The Veteran was diagnosed with knee pain, likely due to overuse.  

The Veteran reported left knee pain in June and July 2006 during service.  The Veteran complained of left knee pain in June 2006.  He was found to have tenderness over the left tibial tuberosity, with normal gait, stable ligaments and non-tender aside from the tibial tuberosity without swelling.  The Veteran had a tender knot over the tibial tuberosity.  The Veteran underwent a July 2006 MRI which showed a small effusion, medial and lateral meniscal tears and chondromalacia patellae.  The ligaments were noted to be intact.  The Veteran complained of left knee pain in July 2006.  The Veteran was found to have crepitus, tenderness, and effusion.  The Veteran had supplemental x-rays performed of the left knee in July 2006.  The physician indicated that the Veteran had an osteophyte on the tibial tuberosity with tendonitis and that the meniscal tears found by MRI were clinically asymptomatic. 

The Veteran underwent a September 2006 physical examination for separation from service.  At that time, the Veteran reported bilateral knee and left ankle problems for which he intended to seek VA disability.  On clinical examination, the Veteran's lower extremities were normal.  No further comments were entered.  

The Veteran was seen for a January 2007 VA examination.  The January 2007 VA examination report indicates that x-ray evidence confirmed the presence of mild to moderate DJD in both knees.  The Veteran indicated that he had pain in both knees, approximately equally.  The Veteran reported pain, fatiguability and lack of endurance after walking a mile.  The Veteran reported flare-ups of pain two to three times a week with a severity of 4/10 and lasting thirty minutes.  The Veteran had relief from Motrin and rest.  The Veteran walked unaided and had no history of surgery, injury, dislocation, or subluxation.  The Veteran indicated that he had to take frequent breaks while on duty as a result of his knees, but denied missing days, increased tardiness or losing employment.  The examiner indicated that the knee DJD had no impact on the activities of daily living.  On physical examination, the Veteran had a normal gait.  He was without muscle weakness, atrophy, spasm, joint swelling, effusion, tenderness, or laxity.  The Veteran had range of motion of zero to 140 degrees extension to flexion in both knees.  The Veteran had ankle range of motion of zero to 20 degrees dorsiflexion, zero to 45 degrees plantar flexion, zero to 30 degrees inversion and zero to 20 degrees of eversion.  The report states that there was no additional limitation of motion on repetitive use due to pain fatigue, weakness or lack of endurance.  The extremities were all found to be normal on clinical exam.  

The Veteran submitted a May 2008 statement in support of his claims.  The Veteran stated that his knees were considerably worse.  He indicated that he continued to experience his knees giving out on him, particularly when walking and especially the right knee.  The Veteran reported waking up during the night with his knees stiff to the point that he cannot move or bend them.  The Veteran reported that a private doctor had recommended surgery.  The Veteran repeated these contentions in his November 2008 Form 9.  

The Veteran submitted additional records from a Dr. F.S. in support of his statement.  The Veteran had been referred for an August 2007 MRI of the right knee.  At that time, the Veteran had a torn medial meniscus and a questionable tear of the anterior cruciate ligament.  The Veteran received follow-up evaluation from Dr. F.S. in September 2007.  The Veteran complained of a two month history of pain and swelling in his right knee with periodic locking.  The Veteran reported his left knee was only causing occasional symptoms.  The Veteran had medial joint line tenderness and a very positive McMurray's test.  No significant joint effusion was present.  The knee was stable with a negative Lachman's and posterior drawer test.  His range of motion was normal and he had no patellofemoral grind or crepitation.  F.S. reviewed the MRI results and concluded that the Veteran had a torn medial meniscus.  He stated that the Veteran might benefit from an arthroscopic surgery.  

Records from a Dr. D.G. reveal that the Veteran was seen in that office in August 2007.  The Veteran reported right knee pain of moderate intensity.  The Veteran reported a pattern of joint symptoms with episodic flare-ups with symptom free periods in between.  The symptoms included locking, popping, give way of the knee, joint stiffness and swelling.  The Veteran reported his right knee locked two to three times a week.  On physical examination, the Veteran had pain in the right knee flexion and internal rotation.  He had no laxity, subluxation, effusion or tenderness.  He had a normal gait and range of motion.  

The Board has reviewed the VA treatment records prior to December 17, 2009.  The only mentions of knee pain are in 2008.  The Veteran was continued on Motrin as needed.  The Veteran requested surgery for the right knee in June 2008, but indicated that he would seek outside treatment.  The knees were noted to have no effusion and no sign of inflammation.  There is no discussion of the left ankle disability.  

The Veteran was seen for a July 2008 VA examination.  The Veteran reported that he worked a sedentary job with the Social Security Administration and that his knee and ankle disabilities did not interfere with his employment.  The Veteran indicated that he had pain in both knees, right greater than left.  The Veteran reported locking in his right knee and a loose body per MRI.  The Veteran denied recent swelling of his knees in the last month.  He reported give way and increased pain in walking up stairs of the right knee.  The Veteran reported that the left knee occasionally locked.  The Veteran had increased pain with rigorous activities such as running. The Veteran walked unaided and had no history of surgery, injury, dislocation, or subluxation.  The Veteran was noted not to have incapacitating exacerbations.  On physical examination, the Veteran had a normal gait.  He was without muscle weakness, atrophy, spasm, joint swelling, effusion, tenderness, or laxity.  He used no ambulatory aids.  The Veteran had range of motion of zero to 140 degrees extension to flexion in left knee and zero to 120 degrees in the right knee.  The Veteran began to have pain at 120 degrees of flexion, increasing with flexion to 130 degrees.  The left knee had no effusion, and had negative anterior drawer and Lachman tests.  The left knee was tender at the quadriceps tendon insertion of the superior pole of the patella.  The right knee had no effusion, but had matching tenderness at the superior pole of the patella.  The Veteran was found to have normal active and passive range of motion in the left ankle.  The report states that there was no additional limitation of motion on repetitive use due to pain fatigue, weakness or lack of endurance.  Some patella crepitus was noted on the right.  

Returning to the rating criteria, the Board must evaluate range of motion, then painful motion under DC 5003.  The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees and a minimum 10 percent evaluation if flexion is limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees and a minimum 10 percent evaluation if extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Disability of the ankle manifested by limited motion, a 10 percent rating is warranted for "moderate" limitation of motion, and a 20 percent rating is warranted for "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran's bilateral knee flexion has been at least 120 degrees, if not normal, throughout this initial period.  No compensable rating is warranted for limitation of knee flexion.  Similarly, the Veteran's extension has been to zero degrees, i.e. normal, throughout this period.  No compensable rating is warranted for limitation of knee extension.  Finally, while the Veteran's left ankle has had normal range of active and passive motion throughout this period.  The Board finds that the Veteran does not have "moderate" limitation of motion of the left ankle in the period prior to December 17, 2009.  The Board concludes that ratings based on limitation of motion for the bilateral knees and left ankle are not warranted during this period.  

The Board turns to evidence of painful motion of each joint.  A separate, minimum 10 percent rating is warranted for each major joint or group which is affected by painful motion under DC 5003.  See Lichtenfels.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  The Veteran had subjective complaints of pain, weakness, instability, give way and locking during and after service.  Even when complaining of symptoms, the Veteran was found to have normal lower extremities during service in 2006 and at his January 2007 VA examination.  The Veteran had no additional objective indications of limitation of motion on any testing in 2007, 2008 or 2009 attributable to the DJD of either knee or left ankle.  When the Veteran complained of locking and give way of the right knee to private doctors in August and September 2007, he was diagnosed with torn menisci, not DJD.  The Board will address the torn menisci below.  The Board notes that the tenderness found on the left tibial tuberosity in 2006 and the superior pole patellar in July 2008 did not result in objective findings of limitation of motion.  The Veteran continued to have normal gait and range of motion at those times.  The Board finds that, prior to December 17, 2009, the Veteran did not have painful motion due to DJD in either knee or left ankle.  Thus, separate compensable ratings are not warranted under DC 5003.  See Lichtenfels.  

The Board has also considered whether a 20 percent rating is warranted under DC 5003.  Such a rating requires a finding of incapacitating exacerbations.  The evidence shows that the Veteran rests for 20 to 30 minutes during flare-ups with pain of 4/10.  The Veteran was specifically found not to have incapacitating exacerbations at the July 2008 VA examination.  There is no report of such exacerbations during service or in the private or VA treatment records.  The Board finds that the Veteran did not have incapacitating exacerbations prior to December 17, 2009.  A 20 percent rating for DJD of the bilateral knees and left ankle is not warranted.  

The Board has considered whether a disability rating for either knee is warranted under an alternative Diagnostic Code.  

A minimum compensable rating for ligament instability or patellar subluxation is warranted for "slight" symptoms.  The Board notes that the Veteran was found to have a medial meniscus tear and a questionable ACL tear in the right knee by MRI in August 2007.  Follow-up clinical evaluation determined that the Veteran had only a torn meniscus.  The Veteran's service treatment records do not reveal complaints of give way in either knee.  Both the January 2007 and July 2008 VA examination reports state that the Veteran's knees were stable and stated that there was no patellar subluxation.  The Veteran subjective complaints of give way in the right knee only developing after service.  There have been no objective indications of ligament instability found on any clinical evaluation during this period.  In the absence of objective findings, the Board finds that the Veteran has no ligament instability or patellar subluxation prior to December 17, 2009.  The Board concludes that any ligament instability which the Veteran may have does not rise to even a "slight" level.  A compensable rating is not warranted under DC 5257.

The Board turns to semilunar cartilage ratings.  DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage impairment.  A 10 percent rating is available for symptomatic removal of cartilage.  38 C.F.R. § 4.71a, DC 5259.  A 20 percent rating is available for dislocated, symptomatic cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  These are the only ratings available under these DCs.  See id.  The semilunar cartilage structures of the knee are comprised of the medial and lateral menisci.  The RO added chondromalacia patella to the Veteran's service-connected knee disabilities in 2010, despite mention of the condition during service.  Chondromalacia patella is a softening of cartilage under the patella.  Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007).  The record also reflects the presence of bilateral knee semilunar cartilage tears.  The Veteran was found to have meniscal tears in the left knee by MRI in 2006.  The left knee tears were specifically found to be asymptomatic during service.  The Veteran was found to have degradation of the medial meniscus of the right knee by MRI in August 2007.  An August 13, 2007 treatment note indicates the presence of a positive McMurray's test with the Veteran's complaints of locking in his right knee.  The Veteran has not had surgery on either knee.  The semilunar cartilage is not dislocated in either knee.  The Veteran did report at his July 2008 VA examination that he had a loose body in his right knee.  The record is not clear as to how the Veteran came to believe this, but this is not supported by the August and September 2007 clinical and MRI evaluations of the knee.  The Veteran is having symptoms of pain, effusion and locking with indications that the torn medial meniscus in the right knee is the culprit.  The Board notes that the Veteran has not had surgery to remove symptomatic cartilage and no cartilage is dislocated, leaving clear differences from the DC 5258 and DC 5259 ratings criteria.  DC 5258 anticipates that what knee structures are present are present in their correct locations, as is the case here.  The Board finds that the DC 5258 criteria are more analogous to this case.  The Board concludes that a separate 10 percent rating for a torn medial meniscus of the right knee is warranted as of August 13, 2007.  As to the left knee, the Veteran was not found to have symptoms during service or at his January 2007 VA examination.  Similarly, the Veteran had subjective complaints in August and September 2007, but no objective findings were recorded.  At his July 2008 VA examination, no objective clinical signs of menisci disability, such as a positive McMurray's test, were recorded.  In the presence of a specific finding of clinically asymptomatic tears without worsening on exam, the Board concludes that a separate rating for left knee semilunar cartilage is not warranted.  

Additional Diagnostic Codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the Veteran's knee disorders involve ankylosis, tibia or fibula impairment, or genu recurvatum, additional ratings for the Veteran's knee disorders are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2011).  

The Board turns to consider whether a disability rating for the left ankle is warranted under an alternative Diagnostic Code.  The remaining Diagnostic Codes for ankle disabilities concern ankylosis (either of the ankle or the subastragalar or tarsal joint), malunion of the os calcis or astralgalus or astragalectomy.  The Veteran has retained movement in his ankle and specific findings at the January 2007 and December 2009 VA examinations indicate that he does not have ankylosis.  The ankylosis ratings are inapplicable.  The Veteran has not suffered any fracture of the bones in the ankle.  The malunion rating is thus not applicable.  Finally, the Veteran has not undergone any surgery concerning the left ankle.  The astragalectomy rating is not applicable.  There is no DC for the ankle which may result in a compensable rating apart from the combined DC 5003 rating already assigned by the RO.  The Board concludes that an increased initial rating is not warranted prior to December 17, 2009 under any alternative DC.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's bilateral knee and left ankle joints.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This rule is to be applied to all of the musculoskeletal ratings, not just to those ratings for degenerative arthritis.  See Burton v. Shinseki, 25 Vet.App. 1, 4-5 (2011).  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board has already assigned a separate rating for the torn meniscus of the right knee based on the symptoms of locking, effusion, and pain on that side.  The Board cannot grant another rating on the same symptoms.  There were no findings of additional functional limitations due to the DeLuca factors at the three VA examinations of record.  In absence of objective verification of impairment apart from that already compensated, the Board finds that the Veteran does not have painful motion of the left knee, right knee or left ankle.  A further grant under DeLuca is not warranted. 

In sum, the Board concludes that the combined 10 percent rating for the bilateral knee and left ankle degenerative joint disease was appropriate under DC 5003 and the rule of Lichtenfels prior to December 17, 2009.  The Board concludes that separate compensable ratings for the joints are not warranted and a rating in excess of 10 percent is not under DC 5003.  

Bilateral Knee DJD on and after December 17, 2009

The RO awarded separate 10 percent ratings for DJD of each knee under DC 5003-5257 on and after December 17, 2009.  The RO included chondromalacia patella of each knee in service-connected knee disabilities without separately granting service connection.  The Board notes that the degenerative joint disease was not mentioned in the increased rating action.  The use of a hyphenated DC indicates a rating for an unlisted disability using analogous ratings criteria.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The use of 5003-5257 indicates a rating for DJD using the criteria for rating lateral instability or patellar subluxation.  See 38 C.F.R. § 4.71a.  For the reasons that follow, the Board finds that the Veteran has no objective evidence of lateral instability or patellar subluxation on examination in either knee.  The Board has awarded a separate rating because the Veteran has symptoms manifested by semilunar cartilage degradation.  As will be explained, the Board reassigns the Veteran's rating under DC 5003-5260 for painful motion.  See Pernorio.  The Board will begin with whether a rating is warranted under the DC 5003 criteria before turning to consider the criteria of DC 5257 are appropriate in this case.  

As discussed above, Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees and a minimum 10 percent evaluation if flexion is limited to 45 degrees.  See 38 C.F.R.  § 4.71a, DC 5260.  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees and a minimum 10 percent evaluation if extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).  In December 2009, his bilateral range of motion was from 0 to 120 degrees.  The Veteran's service and private treatment records do not contain range of motion testing in degrees measured by goniometer.  The Veteran's bilateral knee extension has not been shown to be impaired.  His flexion of both knees has reached a minimum of 120 degrees.  The Board concludes that the Veteran's flexion and extension has greatly exceeded the minimal compensable limitation at all times during the period on appeal.  Ratings under the provisions of DCs 5260 and 5261 are not warranted.  

Since rating based on limitation of motion DCs are not warranted, consideration of whether the Veteran has painful motion in either knee is necessary under DC 5003.  The December 2009 VA examination report indicates that the Veteran did not have additional limitation following repetitive use, no flare-ups and no incoordination, fatigue, weakness or lack of endurance.  The Board notes that the painful motion rule would afford the Veteran no more than the 10 percent already in effect.  In capacitating exacerbations must be shown in order to receive a 20 percent for DJD.  The December 2009 VA examination indicates that there are no flare-ups.  The Veteran has not submitted evidence to the contrary.  The Board finds that there are no incapacitating exacerbations.  A higher rating under DC 5003 is not warranted.  

The RO assigned the current rating using the criteria of DC 5257 which rates lateral knee instability and patellar subluxation.  38 C.F.R. § 4.71a, DC 5257.  A 10 percent rating requires slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating requires moderate subluxation or lateral instability of a knee.  A 30 percent evaluation is warranted for severe knee impairment with recurrent subluxation or lateral instability.  Id.  In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993).  The Veteran's service, private and VA treatment records fail to show any ligament instability or patellar subluxation.  The Veteran's knees are invariably robust to varus and valgus stress testing.  His knees are invariably found stable.  The patellas have not been shown to subluxate at any time.  Thus, the Veteran's bilateral DJD disabilities could not rise to the level of "slight" on this record.  The RO appears to have used this DC because it is the only Code to mention the patella.  Mere mention of a bone does not make a DC applicable.  The symptoms rated by the Code are more significant in determining the analogous use.  The Board concludes that the use of the ratings criteria of 5257 is not supported by the record.  Thus, the appropriate rating for the Veteran is DC 5003, relying on painful motion for the 10 percent ratings which is analogous to DCs 5260 or 5261.  

The Board has also considered the application of DCs 5258 and 5259.  The Board has already granted a 10 percent rating for a torn medial meniscus of the right knee under DC 5258 above.  The December 2009 VA examination report does not indicate the presence of dislocated semilunar cartilage or progression of the complaints related to that knee.  The Board finds that the criteria for a 20 percent rating for the right knee meniscus tear are not met in the absence of dislocated cartilage.  No left knee semilunar cartilage disorders were found on clinical examination, though the MRI findings of cartilage tear were noted.  The Board finds that, in the absence of symptoms on direct examination, the criteria for a compensable rating for the left knee meniscus tear are not met.  The Board concludes that increased initial ratings other than those granted above are not warranted on and after December 17, 2009.  

Additional Diagnostic Codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the Veteran's knee disorders involve ankylosis, tibia or fibula impairment, or genu recurvatum, additional ratings for the Veteran's knee disorders are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2011).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for increased initial ratings for bilateral knee chondromalacia patella and DJD on and after December 17, 2009, on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle Strain on and after December 17, 2009

The RO changed the diagnosis for the left ankle disability when assigning a distinct 20 percent rating effective December 17, 2009.  Rather than the DJD diagnosis used to support the initial grant of service connection, the RO now rates the Veteran under left ankle strain.  The Board will consider whether a higher rating is warranted under either diagnosis.  

The 20 percent rating currently in effect for the left ankle is the maximum for limitation of range of motion.  See 38 C.F.R. § 4.71a, DC 5271.  The rating is also equivalent to the maximum rating for ankylosis of the subastragalar or tarsal joint, for malunion of the os calcis or astragalus, and for astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5272, 5273, 5274.  The only remaining DC for the ankle is DC 5270, which rates ankylosis.  The Veteran has at all times during the present appeal retained movement in the left ankle.  Specific findings in the January 2007 and December 2009 VA examination reports indicate that the Veteran does not have ankylosis.  The Board also notes that no higher rating is available under DC 5003 for DJD and that ratings are not warranted under DC 5003 when limitation of motion DCs are applied.  The Board has considered the rule of DeLuca and painful motion.  This rule is not applicable when the Veteran is in receipt of the maximum rating based on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board has also considered staged ratings; however, the ankylosis of the ankle is not shown at any time.  See Fenderson.  Thus, staged ratings are not warranted either.  The Board concludes that a schedular rating in excess of 20 percent is not warranted on and after December 17, 2009.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's left ankle claim on and after December 17, 2009 on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's cervical spine, bilateral knee and left ankle disabilities are not inadequate.  The Veteran has not made specific argument as to how the ratings may be inadequate.  The Veteran's complaints have been fully described at his VA examinations and in his statements.  As to the cervical spine, the Veteran has made his complaints known as to radiating pain and neurological complications.  As to the bilateral knees and left ankle, the examination reports described his symptoms adequately which are reasonably well described by the ratings criteria.  The Veteran merely disagrees with the assigned evaluation for the level of impairment of each disability.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the Veteran is employed and has not mentioned any form of being unable to work or working at employment which may be considered marginal.  No such mention is made in the Veteran's service, VA or private treatment records or in the VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased initial rating claims on any basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an initial increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant claim arises from a granted claim of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, pre-discharge notice fully satisfied the duty to notify provisions, including notice of the degree of disability and effective date provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations, most recently in December 2009.  The Veteran's representative argues that a new examination is necessary on the basis that the exam of record is old.  At the time of the representative's argument, the exam was seven months old.  The representative did not identify any deficiency other than age regarding the examination report.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above).  Later VA treatment records have been associated with the claims file and do not suggest an increase in disability has occurred as compared to the prior VA examination findings.  Most importantly, the Veteran himself has not indicated that his condition has worsened.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the bilateral knees and left ankle prior to December 17, 2009 is denied.

Entitlement to an initial rating of 10 percent, but no higher, for a torn medial meniscus of the right knee is granted, effective August 13, 2007.  

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the left knee on and after December 17, 2009 is denied.

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee on and after December 17, 2009 is denied.

Entitlement to an initial rating in excess of 20 percent for left ankle sprain on and after December 17, 2009 is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


